Order denying motion on reargument for leave to serve an-amended answer reversed on the law and the facts, with ten dollars costs and disbursements, and motion *768for reargument denied, with ten dollars costs. The Statute of Limitations is not looked upon with disfavor, but is a beneficial statute. (Van Keuren v. Parmelee, 2 N. Y. 523; Matter of City of New York [Elm Street], 239 id. 220.) No right of the plaintiff was impaired by the delay in making the motion for leave to serve an amended answer. The discretion of the court should have been exercised in favor of the defendant. The original disposition of the motion was proper. Kelly, P. J., Rich, Jaycox, Kapper and Lazansky, JJ., concur. Settle order on notice.